ZAPPALA, Justice,
concurring.
I concur in the result. I would hold that the Pennsylvania Game Commission did not have standing to raise the violations of the Dam Safety and Encroachment Act. I do not agree with the majority’s suggestion that the Commonwealth Court’s reasoning underlying its conclusion that the Commission lacked standing is unclear. I believe the statement of its rationale is readily understood and is, in fact, correct.
The Commonwealth Court reasoned that,
Looking to the DSEA itself, it is difficult to conclude that it has the preservation of wildlife as one of its central concerns. Sections 2(1), 2(3), and 2(4) of the Act specify that people and property, natural resources, and water obstructions are among the concerns of the Act. Of course, wildlife are dependent for their continuing viability upon the natural resources of their ecosystem and habitat, but it is an illogical jump for us to proceed from this premise and conclude that as trustee of game wildlife in the Commonwealth, the Game Commission has standing under the DSEA to insure the maintenance of all natural resources required to sustain its faunal wards. Such a conclusion would give every Commonwealth agency the right to intervene in another agency’s proceedings, so long as the interest concerned was a “prerequisite” to the health or well-being of the interest entrusted to the rival agency.
This approach ignores the requirement of showing a direct, immediate, and substantial interest in the matter to be adjudicated. Such a requirement must be met by *133specific pleadings in at least some circumstances. Here, the Game Commission would have been required to show that violations of the DSEA bore a direct, immediate, and substantial relation to its status as a trustee of the Commonwealth’s wildlife. Our review of the record indicates that the Game Commission failed to plead sufficient facts or law in support of its conclusion that it had standing.
Com., Pennsylvania Game Commission v. Com., Pennsylvania Department of Environmental Resources, 97 Pa. Cmwlth. 78, 509 A.2d 877, 881 (1986) (footnote deleted.).
The majority interprets the Commonwealth Court’s decision as “... at its core a determination that the purposes of the DSEA have nothing to do with the functions of the Commission, i.e., protecting wildlife.” (Slip opinion at 6). The majority misunderstands. The Commonwealth Court was pointing out that the Commission’s general interest in preserving wildlife was insufficient without more to confer standing to challenge alleged violations of the DSEA.
To establish the requirements of standing, the party, to be aggrieved, must have a direct, immediate and substantial interest in the matter to be adjudicated, and there must be a direct causal connection between the act complained of and the harm alleged. William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975). The Commission simply failed to establish that it had a “direct, immediate and substantial interest” in the controversy.
I disagree also with the majority that its conclusion is bolstered by 34 Pa.C.S. § 2161(c) which grants concurrent authority to enforce the DSEA with respect to encroachments and water obstructions if the violation would negatively impact upon a swamp, marsh or wetland. This provision grants concurrent authority to enforce the DSEA against violators to the Commission. It is inconclusive, however, on the question of whether the Commission may intervene in DER’s proceedings.